Citation Nr: 0733231	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

1.	Entitlement to an initial compensable rating for right 
knee strain, for the period prior to May 6, 2006.

2.	Entitlement to an initial compensable rating for left 
elbow strain. 
	


WITNESS AT HEARING ON APPEAL

Appellant, assisted by a Veterans' Services Division 
representative



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 2000 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that granted service connection and 
noncompensable disability evaluations for right knee and left 
elbow strains.  The veteran submitted a timely substantive 
appeal as to the assigned disability evaluations.

Then, in a subsequent rating decision, the RO granted a 10 
percent rating for right knee strain, effective May 6, 2006.  
In a June 2006 signed statement, the veteran said "I agree 
with the finding of 10% for my knee" and she requested 
"back pay".  The RO appears to have interpreted the 
veteran's statement as a claim for an earlier effective date 
for the award of the 10 percent rating, and issued a 
statement of the case as to that matter in November 2006.  
However, since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board for the period prior to May 6, 2006.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  As such, the Board 
has characterized the issue on the decision title page to 
most accurately reflect the current status of the veteran's 
claim regarding her right knee disability. 

In August 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issue of an initial compensable rating for the veteran's 
left elbow strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the period prior to May 6, 2006, the objective and 
probative medical evidence of record demonstrates that the 
veteran's service-connected right knee strain was manifested 
by subjective complaints of pain with repetitive use, without 
any clinical findings of limitation of motion, weakness, 
fatigue, swelling, painful motion, or arthritis.


CONCLUSION OF LAW

Prior to May 6, 2006, the schedular criteria for an initial 
compensable rating for right knee strain were not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 
5260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In June and 
November 2006 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for a 
compensable rating for her right knee, prior to May 6, 2006, 
is being denied, as set forth below, there can be no 
possibility of prejudice to her.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In January and April 2005 letters, issued prior to the May 
2005 rating decision, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the VCAA 
and the effect of this duty upon her claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran maintains that a compensable rating prior to May 
6, 2006 is warranted for her service-connected right knee 
strain.  In her July 2005 notice of disagreement she said she 
was barely able to walk or stand for a long period of time 
and, in her April 2006 substantive appeal, she said her knee 
was painful and inflamed and that she developed arthritis in 
her joint.

Service medical records indicate that, when examined for 
enlistment in October 1999, the veteran's lower extremities 
were normal and she was found qualified for active service.  

Clinical records, dated from July to September 2004, indicate 
that, in July, the veteran was diagnosed with patellofemoral 
syndrome.  On examination at that time, there was no edema, 
effusion, or erythema.  Clinical findings were positive for 
patellar grind, right greater than left.  Lachman's and 
McMurray's tests were negative, as was an anterior drawer 
test.  Strength was essentially normal.  Naprosyn was 
prescribed, stretches were recommended and the veteran was 
advised to build up her quads, hamstrings, and calf muscles.  

When seen in August 2004, a 3-year history of right knee pain 
was noted with recently increased pain.  The veteran denied 
any specific trauma.  She said her pain was worse with 
activity and described the pain as a dull ache.  On 
examination, there was normal strength and sensation of the 
lower extremities.  The right knee showed some small 
effusion.  There was no ligamentous laxity.  The assessment 
was right patellar bursitis.  Recommended treatment included 
Naprosyn, an Ace wrap and ice, and physical therapy for 
strengthening and stretching.  A September 2004 clinical 
entry indicates that the veteran as seen in the physical 
therapy clinic for management of knee pain.

On a report of medical history completed in November 2004, 
when the veteran was examined for separation, she checked yes 
to having knee trouble.  

Post service, in February 2005, the veteran underwent VA 
examination.  According to the examination report, the 
examiner was unable to review the veteran's medical records.  
She denied any right knee injury but said that in February 
2002, she developed right knee pain without swelling or 
inflammation.  In 2004, she said she was told she had patella 
bursitis.  Other than running, the right knee pain was 
triggered by cold weather.

On examination, neuromuscular function was normal, as was the 
veteran's gait.  As to the veteran's right knee, there was no 
pain to pressure over the patella.  There was no joint 
instability.  Range of motion of the right knee was from 0 to 
140 degrees without pain.  Lachman's and McMurray's signs 
were negative.  Right and left knee strain was diagnosed.  X-
rays taken at the time of the knee were reported as normal.  
With repetitive use, the veteran experienced increased right 
knee pain but there was no increased fatigue, weakness, or 
lack of endurance separate from the pain and there was no 
limitation of motion from repetitive use.  

On May 6, 2006, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  As to her right knee, the 
veteran denied daily symtoms but had pain with repeated 
standing and sitting.  The pain worsened with repetitive use 
but she did not report any limitation related to that.  She 
had pain with use of stairs, stiffness in the morning, and 
with prolonged activity.  She denied any popping, swelling, 
or locking.  She was able to walk greater than one mile in 
over 30 minutes.  She had no periods of incapacitation.  
Currently, the veteran worked as a vendor at Home Depot.  She 
had limitations secondary to that primarily because her knee 
with bending, stairs, standing, sitting, and kneeling, that 
caused increased knee pain.  She also had no difficulty in 
activities of daily living. 

On examination, of the veteran's right knee, there was mild 
crepitus noted.  McMurray's and Lachman's signs were 
negative.  There was no instability noted.  Range of motion 
of the right knee was from 0 to 40 degrees.  There was no 
swelling, effusion, or warmth.  There was no tenderness.  
Right knee strain with mild crepitus was diagnosed.  X-rays 
of the knee were normal.  The veteran had mild impairment 
from this related to intermittent symtoms.

During her August 2007 Board hearing, the veteran testified 
that, once or twice a week, her right knee gave out while she 
stood.  She did not have any locking, no one told her she had 
arthritis in the knee, and she did not take prescribed 
medicaton for it.

II. Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of her service-
connected right knee strain and found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that the May 2005 rating decision granted 
service connection and a noncompensable rating for the right 
knee strain.  The RO received the veteran's timely claim for 
a compensable rating for her service-connected right knee 
disability in July 2005.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability. Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2007).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Prior to May 6, 2006, the veteran's service-connected right 
knee strain is evaluated as noncompensable under DC 5260.  
Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a noncompensable rating where flexion 
of the leg is limited to 60 degrees; a 10 percent rating 
where flexion is limited to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; and 30 percent rating 
where flexion is limited to 15 degrees.  Id.  

Diagnostic Code 5261 provides for a noncompensable rating 
where extension of the leg is limited to 5 degrees; a 10 
percent rating where extension is limited to 10 degrees; a 20 
percent rating where extension is limited to 15 degrees; a 30 
percent rating where extension is limited to 20 degrees; a 40 
percent rating where extension is limited to 30 degrees; and 
a 50 percent rating where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007).

Diagnostic Code 5257 allows for the assignment of ratings 
based on recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, DC 5257 (2007).  Under Diagnostic 
Code 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is assigned for moderate impairment of subluxation 
or lateral instability, and a 30 percent evaluation is 
assigned for severe subluxation or lateral instability.  Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. 
§ 4.71a, DC. 5003, 5010 (2007); see also 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Upon review of the probative and objective medical evidence 
for the period prior to May 6, 2006, the Board is of the 
opinion that an initial compensable evaluation is not 
warranted for the veteran's service-connected right knee 
strain.  During the February 2005 VA examination, range of 
motion of the right knee was from 0 to 140 degrees, 
essentially normal motion, with no evidence of instability, 
and no reported increase in fatigue, weakness, lack of 
endurance or limited motion with repetitive use.  The veteran 
reported increased pain with repetitive use.  X-rays taken at 
the time were normal.  Such findings do not meet, or even 
approximate, a compensable evaluation under any of the 
pertinent diagnostic codes.  The veteran is not been shown to 
have ranges of motion with regard to limitation of flexion or 
extension that would warrant a compensable disability 
evaluation under DCs 5260 or 5261.  Further, there has also 
been no demonstration that she has subluxation or lateral 
instability.  As such, a compensable evaluation would not be 
warranted under DC 5257.  A separate rating for arthritis of 
the right knee is not warranted as there is no clinical 
evidence of right knee arthritis shown on any x-ray or other 
diagnostic report pertinent to the veteran's service-
connected right knee strain prior to May 6, 2006.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 2005 VA examiner reported 
no visible evidence of pain on motion, with no decrease in 
range of motion, fatigue, or lack of endurance.  In fact, the 
2005 VA examiner reported that, while repetitive use caused 
the veteran to experience increased right knee pain, there 
was no evidence of increased fatigue, weakness or lack of 
endurance separate from the pain nor was there limitation of 
motion from repetitive use.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right knee disability are contemplated in the 
noncompensable rating assigned prior to May 6, 2006.  There 
is no indication that pain, due to disability of the right 
knee caused functional loss greater than that contemplated by 
the noncompensable evaluation assigned by the RO for the 
period prior to May 6, 2006.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial 
compensable disability rating for the veteran's service-
connected right knee disability for the period prior to May 
6, 2006.  The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected right 
knee disability, prior to May 6, 2006, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed her original 
claim for service connection has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

For the period prior to May 6, 2006, an initial compensable 
rating for right knee strain is denied.


REMAND
 
The veteran seeks an initial compensable rating for her left 
elbow strain.  

The veteran's service medical records reflect her complaints 
of left elbow pain after she fell in August 2003.  X-rays 
taken at the time were negative, as was a magnetic resonance 
image (MRI) performed in August 2004.  When examined for 
discharge in November 2004, the examiner reported distal 
"n/t" (numbness and tingling?) and compression of the left 
cubital tunnel with numbness in the small and ring finger.  
It was noted that the veteran declined surgery at that time 
and preferred conservative treatment.  

During her August 2007 Board hearing, the veteran testified 
to experiencing numbness and tingling in the ring and small 
fingers.  She said her left elbow disability affected her 
ability to work and she was forced to quit a job the previous 
November because it involved too much lifting (see 
transcript, page 3).  She stated that she underwent a MRI 
after her last VA examination, apparently after May 6, 2006 
(see transcript, page 6), but did not know its results.  
While the claims file contains the May 2006 VA examination 
report and a VA radiology report of x-rays taken at that 
time, there is no report of a MRI taken at any time after May 
2006, nor does the VA examination report mention a request 
for a MRI study.  However, the Board believes efforts should 
be made to determine if a MRI of the veteran's left elbow was 
performed and, if so, to obtain a copy of the MRI report.  

As well, given the veteran's repeated complaints of numbness 
and tingling associated with her left elbow disability, the 
Board is of the opinion that further VA examination is 
warranted to determine the severity of any neurological 
manifestations of the service-connected left elbow 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the VA 
medical center (VAMC) in Philadelphia, 
Pennsylvania, and determine if the 
veteran underwent a MRI study for her 
left elbow at any time after May 6, 
2006.  If so, a copy of the MRI report 
should be obtained.  If a MRI study was 
not performed, the VAMC should so 
advise the RO/AMC in writing, and the 
RO/AMC should notify the veteran in 
writing that a MRI study of the left 
elbow was not performed after the May 
6, 2006 VA examination.

2.	Then, the RO/AMC should schedule the 
veteran for an appropriate VA 
examination by a physician to determine 
the current severity of all 
neurological manifestations of her 
service-connected left elbow strain.  
All indicated tests and studies should 
be obtained and all clinical findings 
reported in detail.  The veteran's 
claims file must be made available to 
the examiner prior to examination and 
the examination report should reflect 
if the examiner reviewed the veteran's 
medical records.

a.	The examiner should be advised 
that the veteran reports numbness 
and tingling in her left small and 
ring finger, an August 2004 MRI 
was negative, and a November 2004 
service examiner reported distal 
numbness and tingling and 
compression of the left cubital 
tunnel with numbness in the small 
and ring finger.  The examiner is 
requested to render an opinion as 
to whether the veteran's current 
complaints of numbness and 
tingling in her ringers are 
manifestations of the service-
connected left elbow strain.

b.	If such complaints of numbness and 
tingling are associated with the 
left elbow disability, the 
examiner is requested to describe 
in detail the pertinent findings.

c.	If a 2006 MRI report of the left 
elbow is among the veteran's 
medical records, the VA examiner 
is requested to provide an opinion 
as to the level of left elbow 
impairment, if any, shown by the 
MRI study.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for an 
initial compensable rating for left 
elbow strain.  If the benefits sought 
on appeal remain denied, the veteran 
and her representative, if any, should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the November 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


